Citation Nr: 0514627	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-13 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1946 until 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted with which to reopen a claims of entitlement 
to service connection for a right knee disability and for a 
left knee disability.  Both claims were appealed.

Subsequently, in a February 2002 rating action, the RO 
granted entitlement to service connection for a left knee 
disability, for which a 30 percent evaluation was assigned.

In a February 2003 decision, the Board determined that new 
and material evidence had not been received with which to 
reopen a claim of entitlement to service connection for a 
right knee disability.  The veteran then appealed the Board's 
February 2003 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

In August 2003, the VA General Counsel and the veteran's 
attorney filed a Joint Motion asking the Court to vacate the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for further consideration in light 
of new law, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Later in August 2003, the 
Court issued an order granting the Joint Motion, vacating the 
Board's February 2003 decision, and remanding the case to the 
Board.

This case was most recently before the Board in March 2004, 
at which time it was remanded in accordance with the 
aforementioned directives in the Joint Motion and the Court 
Order.  As will be further explained herein, those directives 
have been effectuated, and the case has returned to the Board 
for final appellate review.



FINDINGS OF FACT

1.  In rating actions dated in August 1973 and April 1974, 
the RO denied entitlement to service connection for a right 
knee disability.  The RO properly notified the veteran of 
those decisions, and he did not appeal them.

2.  Since the April 1974 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a right knee disability, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been submitted or received.


CONCLUSION OF LAW

The evidence placed in the record since the RO's April 1974 
decision denying entitlement to service connection for a 
right knee disability is not new and material, and the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), codified as amended at 38 U.S.C.A. § 5103A(f) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  In a recent case, 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005), the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

As has been mentioned herein, this case was subject to an 
August 2003 Joint Motion for Remand and Court Order, as 
deficiencies with respect to the duty to assist and VCAA 
notice were identified.  Upon subsequent review of the record 
in light of the duties imposed by the VCAA and its 
implementing regulations, and upon considering the decisions 
of the Court in Pelegrini and Mayfield and the opinion of the 
General Counsel, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim on 
appeal have been accomplished.  

In a comprehensive April 2004 letter implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the appellant was advised by virtue of a rating 
decision issued in March 1999, a detailed May 1999 Statement 
of the Case (SOC), and several subsequent Supplemental 
Statements of the Case issued during the pendency of this 
appeal, of the pertinent law and what the evidence must show 
in order to substantiate the claim.  Any notice provided by 
VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, slip op. at 
27, noting that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA medical records current through June 2004 have been made 
part of the record, and Social Security Administration 
records were sought, although in an April 2004 response it 
was reported that the veteran's SSA folder and records had 
been destroyed.  For its part, VA has done everything 
reasonably possible to assist the veteran, and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual Background

The service medical records include a March 1946 enlistment 
examination, in which the veteran gave a history of a broken 
right leg above the knee, for which he had been hospitalized 
in 1941, before service.  Clinical evaluation revealed no 
musculoskeletal defects.  A record dated April 1, 1946, shows 
complaints of pain and swelling of both knees.  An April 2, 
1946, record includes a diagnosis of deformity of the right 
femur due to fracture, and a notation of past bowing and 
hyperextension.  A May 1946 record reflects that the veteran 
was unable to do much walking due to left knee pain, and that 
he was being considered for discharge.  It was noted that he 
was seen repeatedly in the orthopedic clinic, but that no 
pathology was found clinically or roentgenologically.  The 
separation examination conducted in December 1946 gave a 
history of a broken right leg in 1942, but revealed no 
musculoskeletal defects.

The veteran filed his initial claim of entitlement to service 
connection for a right knee disability in March 1973.  A VA 
medical record dated in April 1973 shows that the veteran 
complained of right leg aching and discomfort since 1973.  No 
right leg or knee disorder was diagnosed at that time.

A VA examination conducted in July 1973 includes a diagnosis 
of osteochondritis dissecans of the knees, with separation of 
loose bodies, requiring arthrotomy, and with secondary 
development of osteoarthritic change and limitation of motion 
of the right knee.

In an August 1973 rating action, the RO denied entitlement to 
service connection for a right knee disability.  That 
decision was not appealed.

In January 1974, the veteran presented testimony at a hearing 
held at the RO, at which time he stated that he had 
experienced right knee problems in service, which had 
continued from the time of his discharge in 1947 until the 
time of the hearing.  He indicated that surgery of his right 
knee had been performed in 1952.  In April 1974, several lay 
statements were offered for the record, attesting that the 
veteran had suffered knee problems in service.

In an April 1974 rating action, the RO confirmed the August 
1973 denial of service connection for the right knee 
disability.  The veteran was advised of that determination in 
April 1974, and did not appeal the decision.

A VA examination was conducted in December 1982 which 
included diagnoses of status post arthrotomy, bilateral, for 
osteochondritis and torn cartilage; and osteoarthritis 
dissecans, knees, bilateral.

In October 1998, the veteran filed to reopen his claim of 
entitlement to service connection for a right knee 
disability.  He stated that he had been receiving VA 
treatment for his knees since 1982, and had undergone right 
knee surgery in 1996.

VA medical records reflect that in January 1996 right knee 
replacement surgery was performed, and that X-ray films had 
shown severe degenerative joint disease.  The discharge 
summary indicated that the veteran had a long history of knee 
pain, and that he underwent an open meniscectomy in 1953.  
Records dated from 1996 to 1999 document the veteran's 
complaints, including pain, and his rehabilitation and 
treatment following surgery.

By rating action of March 1999, the RO denied entitlement to 
service connection for a right knee disability, determining 
that no new and material evidence had been submitted.

Thereafter, VA medical records dated from 1999 to 2001 were 
submitted for the record which reflect continued complaints 
of right knee pain and document treatment.  X-ray films of 
the right knee taken in June 2001 revealed old bone infarcts 
of the distal femurs bilaterally, and a good right total knee 
replacement.  A record dated in August 2001 included a 
diagnosis of status post right total knee arthroplasty, with 
good result.

The VA medical records also include an entry dated in 
September 2001 indicating that the veteran requested a letter 
from a doctor regarding his left knee disability, to support 
his VA claim.  Later in September 2001 a VA doctor offered an 
opinion.  A history was recorded, noting that the veteran had 
sustained injuries to both knees while in service, during 
basic training in March 1946.  A history of a fracture of the 
right femur in 1943, which was treated and closed, but which 
resulted in mild posterior bowing and hyperextension of the 
knee, was also noted.  Surgeries in 1953 (removal of right 
lateral meniscus), and 1996 (right total knee arthroplasty) 
were reported.  The doctor then went on to address the 
question of whether the advanced osteoarthritis of the left 
knee (only) was service connected.  The doctor noted that, in 
1952, the veteran had undergone a medial arthrotomy of the 
left knee, and noted that it was unclear whether this was 
done to repair loose bodies or a medial meniscus tear.  The 
doctor stated that careful questioning of the veteran led him 
to believe that the history and subsequent course of advance 
were consistent with the events described, and that the 
benefit of any doubt should be given to the veteran.

By rating action of February 2002, the RO granted entitlement 
to service connection for left knee osteoarthritis, based in 
large part upon the medical opinion provided by the VA doctor 
in September 2001.

In a February 2003 decision, the Board determined that new 
and material evidence had not been presented with which to 
reopen the claim of entitlement to service connection for a 
right knee disability.  The veteran then appealed the Board's 
February 2003 decision to the Court.  In August 2003, the VA 
General Counsel and the veteran's attorney filed a Joint 
Motion asking the Court to vacate the Board's decision.  
Principally, the parties agreed to remand this matter to the 
Board for further consideration in light of new law, i.e., 
the VCAA.  

The August 2003 Joint Motion specifically identified two 
deficiencies in the Board's February 2003 decision, 
pertaining to the duty to notify and assist the claimant.  
First, it was agreed in the Joint Motion that the February 
2003 Board decision did not present sufficient reasons and 
bases to support its conclusion that VA had provided adequate 
notice to the veteran of the VCAA, as well as adequately 
informing him of the information and evidence necessary to 
substantiate the claim.  Second, it was agreed in the Joint 
Motion that VA did not properly satisfy the duty to notify 
the veteran of the allocations of the burden of obtaining 
necessary evidence under 38 U.S.C.A. § 5103(a) as amended by 
the VCAA.  

Later in August 2003, the Court issued an order granting the 
Joint Motion, vacating the Board's February 2003 decision, 
and remanding the case to the Board.  In correspondence dated 
in February 2004 from the veteran's representative before the 
Court, a VA examination was requested.  The Board remanded 
this case in March 2004, in accordance with the directives in 
Joint Motion and Court Order.  

Thereafter, additional evidence was added to the file 
consisting of VA medical records dated from 2002 to 2004 
showing continued complaints and treatment for bilateral knee 
pain.  A May 2002 entry reflects that the veteran complained 
of generalized knee pain, with no particular distribution.  
The right knee was described as fair without complaints of 
pain, but with complaints of calf and thigh atrophy with 
spasms.  May 2002 X-ray films reveal deformity of the femurs 
bilaterally, with significant bowing and a suggestion of 
multiple bone infarcts. 

In April 2004, the RO issued a comprehensive duty-to-assist 
letter advising the veteran of VA's duty to assist; his 
responsibilities with respect to the assistance, notifying 
him of the evidence necessary to substantiate the claim, and 
advising him to identify and/or submit any additional 
evidence pertinent to the claim.  An evidence list was also 
attached to that correspondence.  

In April 2004 the veteran's records from the Social Security 
Administration were requested.  In April 2004 a response was 
received indicating that the veteran's records could not be 
sent, as his folder had been destroyed.  

VA medical records dated in 2004 include an April 2004 entry 
documenting the veteran's complaints of bilateral knee pain 
with left knee swelling.  In a June 2004 follow-up record, it 
was noted that the veteran was status post total right knee 
replacement, but he complained of significant pain and 
swelling of the left knee.  

A supplemental statement of the case was issued in July 2004, 
which includes reference to 38 U.S.C.A. §§ 5103 and 5103A, 
and recitation of the provisions of 38 C.F.R. § 3.159 (2004).  

III.  Pertinent Law and Regulations

A.  Service Connection

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued a precedential opinion, VAOPGCPREC No. 3-2003 (July 
16, 2003), holding subsection 3.304(b) to be invalid insofar 
as it requires a claimant to show an increase in severity of 
the claimed disorder before VA's duty under the second prong 
of the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2004).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order to 
reopen the claim.  Evans v. Brown, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his request to reopen his claim in October 
1998.

The VCAA, discussed above, has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98, 
codified as amended at 38 U.S.C.A. § 5103A(f) (West 2004)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), holding that the new 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C.A. § 5108.

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for a right knee 
disability.

In argument from the veteran's representative presented in 
May 2005, it was contended that the matter of new and 
material evidence was "moot" based on a change in the law 
regarding the presumptions of soundness and aggravation, 
38 C.F.R. §§ 3.304 and 3.306, during the pendency of this 
appeal.  Essentially, the law as interpreted in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  

The Board points out that this change in interpretation of 
the law does not represent any change in the statutory 
provisions governing this claim, or negate the initial 
requirement that new and material evidence must be submitted 
to reopen any claim which has been previously denied.  
Moreover, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

As will be explained herein, the Board need not address in 
this decision whether the veteran's disability existed prior 
to service or not, and if so whether it was aggravated 
therein.  Those matters pertain to the substantive merits of 
the claim and are immaterial to the question of whether new 
and material evidence has been presented in this case.  In 
essence, at this point, the Board entertains both the 
theories of direct service incurrence and aggravation of a 
pre-existing right knee disorder, and has searched the record 
for any new and material evidence which has been presented or 
received since 1974 which would support either theory of 
entitlement.  

Having reviewed the record, the Board is unable to identify 
any evidence which is both new and material to the claim on 
appeal.  Since the 1974 rating action, new evidence has been 
received for the record.  This evidence consists of: (1) VA 
examinations conducted in July 1973 and December 1982 
(although it appears likely that the July 1973 examination 
report was actually of record and previously considered by 
the RO in 1973 and/or 1974, it was not specifically mentioned 
in those rating actions, so it will be considered "new" 
evidence by the Board); (2) VA medical records dated from 
1993 to 2004; and (3) a VA medical opinion dated in September 
2001.

Having reviewed the record in its entirety, the Board 
observes that none of the evidence received since the April 
1974 rating action reflects that the veteran's currently 
manifested right knee disability had its onset in service or 
was aggravated during service.  Although the evidence 
submitted since 1974 documents the veteran's post-service 
right knee problems, no clinical evidence, either VA or 
private, has established or even suggested that this 
condition had its onset in service or was permanently 
aggravated therein.

With regard to the VA examinations, although a right knee 
disability was identified during both examinations, no 
opinion was provided regarding the onset or etiology of the 
disability, nor was their any discussion or analysis of the 
relationship between service and the right knee disability.  
Accordingly, the Board is of the opinion that this evidence 
is new, but not material.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

VA medical records dated from 1993 to 2004 are new to the 
record but, as above, are not material to the question of 
whether the veteran's right knee disability was incurred or 
aggravated in service.  In Morton v. Principi, 3 Vet. App. 
508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

Finally, with respect to the September 2001 VA medical 
opinion, the record clearly indicates that the veteran 
requested an opinion for VA purposes, regarding his claimed 
left knee disability (only).  Although some history 
pertaining to the veteran's right knee disability was 
provided therein, the opinion itself did not address that 
disability, nor was such opinion requested by the veteran.  
The full text of the opinion clearly establishes that the 
doctor was only providing an opinion regarding the veteran's 
left knee disability.  That opinion, which was new, material, 
and favorable as to the veteran's left knee disability claim, 
ultimately served to support the reopening and granting of 
the claim of entitlement to service connection for a left 
knee disability.  However, the opinion is not material to the 
issue of whether the veteran's right knee disability was 
incurred in or aggravated during service.

The veteran asserts that his right knee problems were either 
incurred or aggravated during service, and that they have 
continued from service until the present time.  However, the 
evidence added to the record since April 1974 contains no 
medical evidence or opinion which supports those contentions.  
While he may sincerely believe that such a relationship 
exists, lay persons are not considered competent to offer 
medical opinions, and testimony to that effect does not 
provide a basis upon which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

Essentially, the Board's determination remains the same as 
that reached in the vacated February 2003 decision, inasmuch 
as the only additional evidence added to the file since that 
time consists of current complaints and treatment for 
bilateral knee problems.  The Board points out that the 
deficiencies identified in the original February 2003 Board 
decision as discussed in the October 2003 Joint Motion were 
procedural and administrative only.  There was no discussion 
or even a suggestion in the Joint Motion that any law was 
misapplied, or that any facts were ignored or not fully 
discussed in the analysis of the case provided by the Board 
in January 2003.

As for the request from the veteran's representative to 
furnish a VA examination in this case and obtain a medical 
opinion, the Board finds that these actions are not warranted 
in this case.  With regard to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right knee disorder, the Board 
reiterates that the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f) (West 2004).  Because there is no basis 
to reopen the claim, the Board finds there is no obligation 
to schedule a VA examination and obtain a VA medical opinion.  
38 C.F.R. § 3.159(c)(4)(iii) (2004).

In conclusion, the evidence submitted for the record since 
April 1974 fails to constitute evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  In this case, upon consideration of the 
totality of the evidence both of record prior to and 
following the RO's April 1974 decision, the Board concludes 
that new and material evidence has not been submitted.  The 
claim may therefore not be reopened.


ORDER

New and material evidence having not been presented or 
secured, the claim for service connection for a right knee 
disability is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


